People v Forte (2017 NY Slip Op 01225)





People v Forte


2017 NY Slip Op 01225


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-03545
 (Ind. No. 14-00814)

[*1]The People of the State of New York, respondent, 
vJeron W. Forte, appellant.


Arza R. Feldman, Uniondale, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Hae Jin Liu and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of County Court, Westchester County (Zambelli, J.), rendered April 14, 2015, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant challenges two orders of protection issued at the time of sentencing, contending that the County Court failed to specify the persons to whom the orders of protection applied.
The defendant's contention concerning the two orders of protection issued at the time of sentencing survives his valid waiver of the right to appeal (see People v Bernardini, 142 AD3d 671, 672; People v Kumar, 127 AD3d 882, 883). However, this contention is unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-318; People v O'Connor, 136 AD3d 945, 945; People v Fortier, 130 AD3d 642, 643; People v Decker, 77 AD3d 675, 675). In any event, the contention is without merit. The record indicates that the County Court named the persons to whom the orders of protection applied. Moreover, in open court, the defendant signed and was personally served with the orders of protection, each of which specifically set forth the name of the protected person.
RIVERA, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court